                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            V.W.,
                                   7                                                         Case No. 18-cv-07297-JCS
                                                            Plaintiff,
                                   8                                                         ORDER GRANTING PLAINTIFF’S
                                                    v.                                       MOTION FOR SUMMARY
                                   9                                                         JUDGMENT, DENYING
                                            COMMISSIONER OF SOCIAL                           DEFENDANT’S MOTIONS FOR
                                  10        SECURITY,                                        SUMMARY JUDGMENT AND
                                                                                             REMANDING FOR FURTHER
                                  11                        Defendant.                       PROCEEDINGS

                                  12                                                         Re: Dkt. Nos. 16, 19
Northern District of California
 United States District Court




                                  13

                                  14   I.       INTRODUCTION

                                  15            Plaintiff V.W.1 brings this action appealing the final decision of Defendant Andrew Saul,

                                  16   Commissioner of Social Security (the “Commissioner”)2 denying V.W.’s application for disability

                                  17   benefits under Title XVI of the Social Security Act, 42 U.S.C. §1381, et seq. The parties have

                                  18   filed cross motions for summary judgment pursuant to Civil Local Rule 16-5. For the reasons

                                  19   discussed below, V.W.’s motion is GRANTED, the Commissioner’s motion is DENIED, and the

                                  20   matter is REMANDED for further proceedings consistent with this opinion.3

                                  21   II.      BACKGROUND

                                  22           A.        Education, Employment and Living Situation

                                  23            V.W. is a fifty-two-year-old woman with a seventh-grade education. Administrative

                                  24
                                       1
                                  25     Because opinions by the Court are more widely available than other filings, and this order
                                       contains potentially sensitive medical information, this order refers to the plaintiff only by her
                                  26   initials. This order does not alter the degree of public access to other filings in this action provided
                                       by Rule 5.2(c) of the Federal Rules of Civil Procedure and Civil Local Rule 5-1(c)(5)(B)(i).
                                       2
                                  27     Andrew Saul was confirmed as Commissioner while this action was pending and is therefore
                                       substituted as the defendant as a matter of law. See 42 U.S.C. § 405(g); Fed. R. Civ. P. 25(d).
                                       3
                                  28     The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                   1   Record (“AR”) at 88. V.W. described herself as an “ADHD kid” who her mother “couldn’t

                                   2   handle.” Id. at 345. Her mother was addicted to heroin when V.W. was born. Id. at 371. V.W.

                                   3   reported being sexually abused by friends of her brother as a child, and verbally and physically

                                   4   abused by her mother. Id. at 345. Her father died of a heart attack when she was 13. Id. at 483.

                                   5   V.W. cherishes her memories of her father and calls him her “guardian angel.” Id. at 345. At age

                                   6   13, V.W. became a “ward of the state” and entered foster care. Id. She ran away from her foster

                                   7   home two years later at age 15. Id.

                                   8          In her initial disability report, V.W. checked a box indicating she “had only one job in the

                                   9   last 15 years” before the alleged onset date of her disability: she spent one month as a retail clerk

                                  10   at a clothing store in 2011, where she worked four hours per day one day per week. Id. at 232.

                                  11   She told Dr. Cathy Wilkie, her psychologist, that she also held jobs at 7-11 and McDonalds. Id. at

                                  12   345.
Northern District of California
 United States District Court




                                  13          Since at least February 10, 2016, V.W. has been homeless and living in her car or a shelter.

                                  14   See id. at 206, 297.

                                  15          B.    Summary of Medical Treatment
                                  16          On February 10, 2016, V.W. was seen by Marion Jordan, PA, for ear pain, cough and

                                  17   congestion. Id. at 297. V.W. told PA Jordan that she had been “clean and sober” as to meth and

                                  18   alcohol for forty-seven days, although she still used marijuana “for anxiety symptoms.” Id.

                                  19   Jordan also noted that V.W. was “lying on the table moaning which she stopped as soon as

                                  20   [Jordan] came in the room,” that V.W.’s speech was “rapid,” and that she used “excessive hand

                                  21   gestures.” Id. She described V.W.’s affect as “[l]abile” and noted that V.W.’s speech was

                                  22   “[t]angential.” Id. V.W. reportedly “discussed . . . how doctors poison patients with

                                  23   medications.” Id.

                                  24          V.W. saw Dr. Thomas Gant for her annual physical exam on December 1, 2016. Id. at

                                  25   265. Dr. Gant noted that V.W. had a history of drug abuse but had been sober for five months,

                                  26   abstaining from methamphetamine (“meth”). Id.

                                  27          V.W. was seen by Eugene Santillano, M.D., on December 14, 2016. Id. at 268. Dr.

                                  28   Santillano noted that V.W.’s primary diagnosis was “chronic hepatitis C” and that her lab results
                                                                                         2
                                   1   were positive for hepatitis C and negative for hepatitis A and B. Id. V.W. saw Dr. Santillano

                                   2   again on March 14, 2017 for a follow-up. Id. at 273. Dr. Santillano discussed quitting smoking

                                   3   with V.W. but she told him she wasn’t ready to quit and was “[n]ot interested in pills.” Id.

                                   4          A treatment note by Dr. Judith Kelley dated May 10, 2017 adds, “[m]oderate episode of

                                   5   recurrent major depressive disorder” (MDD), posttraumatic stress disorder (PTSD), and anxiety to

                                   6   V.W.’s problem list. Id. at 285. The note states that V.W. had taken the antidepressants Paxil and

                                   7   Trazadone but stopped taking them because they made her “feel like a zombie.” Id. V.W. further

                                   8   reported depression, anxiety, panic attacks, and inability to work “because she is unable to focus

                                   9   and concentrate these days.” Id. An addendum by Dr. Santillano dated December 14, 2017 also

                                  10   noted that V.W.’s substance use was “in remission” and that she had been clean since August 12,

                                  11   2016. Id. On June 19, 2017, Dr. Santillano added “anxiety” to V.W.’s problem list. Id. at 277.

                                  12          At her first visit with Dr. Willkie, on May 12, 2017, V.W. explained that she was often
Northern District of California
 United States District Court




                                  13   “[s]ad and tearful” and that she was “constantly trying to stay away from everyone.” Id. at 345.

                                  14   Dr. Willkie also noted V.W.’s “[c]hildlike demeanor,” which she found “quite notable given

                                  15   patient’s age.” Id. at 346. She further noted that V.W. had a “child-like tone of voice,” although

                                  16   her rate of speaking was normal and there was no evidence of delusions. Id. V.W. reported her

                                  17   mood as being “kinda sad- happy,” and she had a tearful affect. Id. Dr. Willkie’s diagnostic

                                  18   impression was “PTSD; MDD; [Rule-Out] Panic Disorder.” Id. Her diagnosis for the visit was

                                  19   “Posttraumatic stress disorder.” Id.

                                  20          V.W. felt “about the same” two weeks later at a visit with psychiatrist Brinda Krishnan,

                                  21   M.D., on May 23, 2017. Id. at 348. Dr. Krishnan noted that V.W.’s mood and anxiety were five

                                  22   out of ten (on a scale where ten was the worst), while she “report[ed] 5 to 6 panic attacks in the

                                  23   last week.” Id. V.W. also reported sleeping only four hours a night. Id. Dr. Krishnan started

                                  24   V.W. on 5 mg. of Lexapro and 25 mg. of hydroxyzine to help her sleep. Id. at 348–49.

                                  25          According to a treatment note from a May 30, 2017 visit with Dr. Willkie, V.W. had a

                                  26   “rocky start” with the hydroxyzine because it made her “very sedated” so her doctor told her to cut

                                  27   the pill in half. Id. at 344. V.W. “shared her fears of trusting almost anyone around her” and told

                                  28   Dr. Wilkie she feared that her hepatitis C medication was being unfairly kept from her. Id. Dr.
                                                                                         3
                                   1   Willkie assessed her as having PTSD. Id.

                                   2          On June 13, 2017, V.W. told Dr. Krishnan that she was feeling better, that her panic

                                   3   attacks had decreased, and that her sleep medication was helpful. Id. at 343. She told him that she

                                   4   had relapsed for two days on meth a week before after ten months of sobriety “because she felt

                                   5   tired.” Id. Still, she reported feeling safer around her peers and taking walks for exercise. Id. At

                                   6   her June 27, 2017 appointment, V.W. told Dr. Krishnan about her roommates’ “witchcraft,” which

                                   7   was “threatening but not scary,” and she noted feeling safer around other people. Id. at 334.

                                   8          On July 20, 2017, V.W. reported to Dr. Krishnan that she was very anxious but she denied

                                   9   being depressed. Id. at 333. She reported that her sleep was being disturbed by dreams. Id. Dr.

                                  10   Krishnan noted that for V.W., “being around other people is stressful. . . . Feels like people are

                                  11   going to take advantage of her.” Id. V.W. also expressed concern “about the witchcraft going on

                                  12   in my house.” Id. Dr. Krishnan increased V.W.’s Lexapro to 15mg. and continued her
Northern District of California
 United States District Court




                                  13   hydroxyzine. Id.

                                  14          On August 2, 2017, Dr. Kelley wrote that V.W. was “struggling with her anxiety and at

                                  15   night has difficulties with sleeping.” Id. at 387. She described V.W. as an “alert . . . but anxious,

                                  16   restless woman.” Id. She noted that Dr. Krishnan was seeing V.W. regularly and adjusting her

                                  17   medications. Id.

                                  18          At her visit with Dr. Krishnan on August 18, 2017, he noted that her mood had improved

                                  19   and that she was “[g]etting along better with smaller groups and peers.” Id. at 390. However, she

                                  20   reported that she still was sleeping only four hours a night. Id.

                                  21          V.W. saw Dr. Willkie on September 6, 2017 for anxiety. Id. at 392. Dr. Wilkie noted that

                                  22   V.W. was “very restless/agitated.” Id. V.W. reported that she had “a roommate that reminds her

                                  23   of her when she was younger whose behavior triggers/jacks her up with co-dependent rescuing,

                                  24   and that she has been told by staff to ‘develop some boundaries.’” Id. She also reported that a

                                  25   security guard had “made a pass at her, which angered her, and she came back assertively.” Id.

                                  26   V.W. told Dr. Wilkie that leaving the shelter and going for walks alone, away from other people,

                                  27   helped her cope with some of the anxiety. Id. Dr. Willkie noted that V.W. used humor as a

                                  28   defense against her anxiety, depression, and “external triggers.” Id. V.W. reported being sober
                                                                                         4
                                   1   for one year. Id.

                                   2          On September 19, 2017, V.W. was seen by Dr. Krishnan. Id. at 394. She told him she had

                                   3   been “trembling for the past 3 days” and had “been under stress” due to people coming and going

                                   4   from the shelter where she lived and social anxiety. Id. Dr. Krishnan observed that V.W.’s mood

                                   5   was “better, more stable” nonetheless. Id. V.W. reported that she felt safe at the shelter and with

                                   6   her caseworker, Tia. Id. Dr. Krishnan noted that V.W. had maintained her sobriety for over a year

                                   7   and attended Alcoholics Anonymous meetings regularly. Id.

                                   8          On March 19, 2018, V.W. saw Dr. Krishnan for the first time since September 2017. Id.

                                   9   at 628. She told him that she had not been taking her medication. Id. She also reported that her

                                  10   sleep was “poor” and that she was experiencing “some anxiety.” Id. She reported that she had

                                  11   maintained her sobriety for two years. Id. Dr. Krishnan restarted V.W. on Lexapro and

                                  12   hydroxyzine. Id.
Northern District of California
 United States District Court




                                  13          On March 28, 2018, V.W. saw Dr. Willkie after not being in therapy “for a number of

                                  14   months.” Id. at 626. Dr. Wilkie noted that V.W. felt “very anxious” and was “not going to bed

                                  15   until around 4 or 5 in the morning.” Id. V.W. reported that her medication was not working, but

                                  16   admitted that she hadn’t taken it for “almost a week” because of medication changes from Dr.

                                  17   Krishnan. Id.   According to Dr. Wilkie, Dr. Krishnan had added Zoloft to V.W.’s medications. 4

                                  18   Id. While adjusting to the new medication, V.W. reported that she was distracting herself from her

                                  19   symptoms by cleaning, walking, and starting to ride her bike. Id. She also attended AA meetings

                                  20   daily. Id.

                                  21          V.W. saw Dr. Willkie again on May 18, 2018. Id. at 624. V.W. reported that she had been

                                  22   staying up at night “watching outside or checking doors and locks” to protect herself and the other

                                  23   people in the shelter from the homeless people who she reported were outside. Id. at 624. V.W.

                                  24   also “describe[d] being distracted by listening to what is going on around her even when someone

                                  25   is talking to her, and that people notice and chide her for not ‘paying attention to yourself.’ She

                                  26

                                  27   4
                                         Dr. Krishnan’s notes from the March 19, 2018 visit do not reflect that a prescription for Zoloft
                                  28   was added to V.W.’s medications. It is unclear when this additional medication was prescribed or
                                       if Dr. Wilkie was mistaken.
                                                                                       5
                                   1   says she doesn’t know how to stop this.” Id. She also reported “restless leg syndrome (not in

                                   2   those words).” Id. Dr. Willkie noted that V.W. had missed appointments with Dr. Krishnan. Id.

                                   3   While Dr. Willkie observed V.W.’s mood to be “generally euthymic,” she also noted that V.W.

                                   4   was “[s]lightly hypomanic” and “display[ed] OCD checking behaviors versus PTSD

                                   5   hypervigilance.” Id.

                                   6          On May 21, 2018, Dr. Krishnan stated in his treatment note that V.W.’s mood was

                                   7   “stable,” but her sleep problem was not improving: she reported sleeping a maximum of three

                                   8   hours and took naps during the day. Id. at 622. V.W. was still afraid of social situations, was

                                   9   “easily triggered” and reported an anxiety level of seven out of ten. Id. V.W. was still sober and

                                  10   was “running” an AA meeting. Id. She reported that her mood was “up and down” depending on

                                  11   her sleep schedule. Id. Dr. Krishnan started V.W. on trazodone.       Id.

                                  12          On June 21, 2018, V.W. told Dr. Krishnan that the trazodone was helping with her sleep
Northern District of California
 United States District Court




                                  13   and that her mood was “up and down.” Id. at 608. She also told Dr. Kelley that she was “more

                                  14   depressed than anxious,” and was specifically dealing with her feelings around never having

                                  15   children. Id. At home, she reported an “altercation” with another resident who had since

                                  16   relocated. Id. V.W. told Dr. Krishnan that she was “[c]omitted to sobriety, engaged in AA,” and

                                  17   had been sober since August of 2016. Id. While V.W.’s demeanor during the visit was

                                  18   “conversational,” she spoke rapidly and was “interruptible.” Id. V.W. described herself as

                                  19   “bewitched and a goddess,” and Dr. Kelley observed that she continued to exhibit “[q]uasi

                                  20   psychotic thought process and mood lability.” Id. Dr. Kelley thought this “[m]ay be related to

                                  21   PTSD or cultural belief system.” Id.

                                  22          At her June 15, 2018 visit with Dr. Willkie, V.W. reported that she had an abusive

                                  23   boyfriend also living at the shelter, and that she was trying to end the relationship. Id. at 620. Dr.

                                  24   Willkie wrote that V.W. felt “triggered by the behaviors of other residents and perceived

                                  25   instability in management.” Id. At the appointment, Dr. Willkie observed that V.W.’s mood was

                                  26   “[a]nxious,” that her affect was “congruent,” and that she was “[h]ypomanic/hyper verbal.” Id.

                                  27   Dr. Willkie also noted that V.W. had missed an appointment with Dr. Krishnan. Id.

                                  28
                                                                                         6
                                   1          C.    Dr. Wilkie’s Reports

                                   2          Dr. Willkie completed a Behavioral Health Report on July 5, 2017. Id. at 601-602. She

                                   3   checked boxes indicating that V.W. was not significantly limited in her ability to “ask simple

                                   4   questions or request assistance,” that V.W. was moderately limited in her ability to “carry out very

                                   5   short and simple instructions,” “make simple work-related decisions,” “accept instructions and

                                   6   respond appropriately to criticism from supervisors,” “get along with co-workers and peers

                                   7   without unduly distracting them or exhibiting behavioral extremes,” “respond appropriately to

                                   8   changes in routine,” and “be aware of normal hazards and take appropriate precautions.” Id. In

                                   9   addition, Dr. Willkie checked boxes indicating that V.W. was markedly limited in her ability to

                                  10   “remember work-like procedures,” “understand and remember very short and simple instructions,”

                                  11   “maintain attention for extended periods – two hour segments or more,” “maintain regular

                                  12   attendance, and be punctual within customary tolerances,” “sustain ordinary routine without
Northern District of California
 United States District Court




                                  13   special supervision,” “work in coordination with or proximity to others without being unduly

                                  14   distracted by them,” and “complete a normal workday and work-week without interruptions from

                                  15   psychologically based symptoms and to perform [at a] consistent pace without an unreasonable

                                  16   number and length of rest periods.” Id. at 601. Dr. Willkie wrote that V.W.’s limitations stemmed

                                  17   from her diagnosis of PTSD. Id. at 602.

                                  18          In Dr. Willkie’s opinion, V.W. could not work because of her mental health conditions. Id.

                                  19   She indicated that while V.W.’s condition had persisted for more than a year, it was temporary and

                                  20   would likely improve in eleven months. Id. Dr. Willkie also checked a box indicating that she did

                                  21   not have enough information to assess whether V.W.’s condition prevented her from engaging in

                                  22   substantial gainful employment. Id. She further answered “N/A” when asked if V.W. had “work

                                  23   restrictions related to [her] mental health.” Id. Finally, she reported that Willkie had been sober

                                  24   for around ten months and that she did not have a current problem with drug or alcohol abuse. Id.

                                  25          Dr. Wilkie subsequently submitted an updated Behavioral Health Report based on her

                                  26   examination of V.W. on June 15, 2018. AR 604-695. Dr. Wilkie again listed V.W.’s diagnosis

                                  27   as PTSD with an onset date of May 12, 2017. Id. at 604. Dr. Wilkie found that V.W. was

                                  28   moderately limited in her ability to: “carry out very short and simple instructions” and “complete a
                                                                                         7
                                   1   normal workday and work-week without interruptions from psychologically based symptoms and

                                   2   to perform at a consistent pace without an unreasonable number and length of rest periods.” Id

                                   3   She found that V.W. was markedly impaired in her ability to: “remember work-like procedures;”

                                   4   “understand and remember very short and simple instructions;” “maintain attention for extended

                                   5   periods – two hour segments or more;” “maintain regular attendance, and be punctual within

                                   6   customary tolerances;” “sustain an ordinary routine without special supervision;” “work in

                                   7   coordination with or proximity to others without being unduly distracted by them;” “complete a

                                   8   normal workday and workweek without interruptions from psychologically based symptoms and

                                   9   to perform at a consistent pace without an unreasonable number and length of rest periods;” “ask

                                  10   simple questions or request assistance;” “accept instruction and respond appropriately to criticism

                                  11   from supervisors;” “get along with co-workers and peers without unduly distracting them or

                                  12   exhibiting behavioral extremes;” “respond appropriately to changes in a routine;” and “be aware
Northern District of California
 United States District Court




                                  13   of normal hazards and take appropriate precautions.” Id. 604-605. Dr. Wilkie noted that V.W.

                                  14   “had severe post traumatic stress disorder with frequent triggers which impair[ed] functioning.”

                                  15   AR 605.

                                  16          In this report, Dr. Wilkie modified her previous conclusion that V.W.’s inability to work

                                  17   due to her condition was temporary, instead checking the box for “persistent.” Id. In addition,

                                  18   instead of checking the box for insufficient information in response to the question whether

                                  19   V.W.’s condition will “prevent engagement in substantial gainful activity,” Dr. Wilkie checked

                                  20   “yes.” Id. Dr. Wilkie checked “no” for alcoholism and drug abuse. Id.

                                  21          D.    V.W.’s Adult Function Report
                                  22          V.W. completed a Function Report - Adult on July 17, 2017. Id. at 208–21. She stated

                                  23   that she was living in a homeless shelter with several other people. Id. at 208. In response to a

                                  24   question asking how her conditions limited her ability to work, she stated that it was hard for her

                                  25   to understand and stay focused. Id. She also described her early life, including abuse from her

                                  26   mother and others. Id. She checked boxes indicating that she did not care for any other people or

                                  27   animals. Id. at 209. She reported that she spent her days walking around town and, when she

                                  28   returned to the shelter, “try[ing] to stay away from others.” Id. She also wrote that her condition
                                                                                         8
                                   1   interfered with her sleep because she experienced nightmares about her “Daddy,” who she felt was

                                   2   an angel, and other “bad” angels. Id. V.W. did not report any problems with her personal care.

                                   3          V.W. indicated that she did not need help taking medications and stated that she did not

                                   4   like the way her past medications had made her feel. Id. at 210. V.W. said she liked to cook when

                                   5   doing so was not stressful. Id. However, she did not cook her own meals because the shelter

                                   6   where she lived provided them. Id. With regard to housework, she was able to do the chores

                                   7   assigned to her by the shelter and keep her own room and space clean, although she did not iron.

                                   8   Id.

                                   9          V.W. reported that she went outside to get away from other people. Id. at 211. She was

                                  10   able to walk, ride a bicycle, and take public transportation. Id. Whether she went out alone

                                  11   depended on how her “tummy” felt. Id. She did not drive because her license expired. Id. She

                                  12   shopped in stores for food, clothing, and whatever “stuff that needs to be shop[ped] for.” Id.
Northern District of California
 United States District Court




                                  13   V.W. stated that she tried to finish her shopping quickly to avoid encountering other people in

                                  14   stores. Id. Her only hobby was walking, although she had enjoyed riding horses before her father

                                  15   died. Id. at 213. Since her illness began, V.W. said she was focused on “[j]ust staying alive.” Id.

                                  16          Socially, V.W. checked “yes” in response to a question asking if she spent time with

                                  17   others, stating that she spent time at the shelter, but she wrote that it is “really hard” to be around

                                  18   others and that she is alone “most of the time.” Id. at 213. She wrote that it was difficult to stay

                                  19   focused when angels were trying to “take [her] the wrong path for [her] life.” Id. V.W. also wrote

                                  20   that she did not participate in social activities because “they stress [her] out.” Id. at 215. She

                                  21   checked boxes indicating that her condition affected her ability to sit, talk, see, remember things,

                                  22   complete tasks, understand things, follow instructions, use her hands, and get along with others.

                                  23   Id. When asked how long she could pay attention, V.W. responded “[n]ot at all.” Id. She also

                                  24   reported having trouble following spoken instructions, id., and trouble handling stress and changes

                                  25   in routine, id. at 217. V.W. attached several additional pages to her function report that described

                                  26   her love for her deceased father and her belief that he was an angel in her life. Id. at 212, 214,

                                  27   216, 218, 220.

                                  28
                                                                                          9
                                   1          E.     Third Party Function Report by Veronica Whiteley

                                   2           Veronica Whiteley, a friend of V.W.’s who lived with her at the shelter, completed a third-

                                   3   party function report on July 17, 2017. Id. at 222–229. Whiteley wrote:

                                   4                  [V.W.] has problems focesing [sic] for any length of time. Her mood
                                                      is always elevated (up) and she can’t slow down, to the point that
                                   5                  people think she’s on drugs, when she isn’t. . . . She is constintly [sic]
                                                      on the go, moving around, cleaning, running errands. She is in non-
                                   6                  stop “do” mode.
                                   7   Id. She opined that V.W.’s condition impacted her ability to focus and led her to engage in

                                   8   repetitive behavior, as well as affecting her sleep: “she is up and down all night.” Id. at 223.

                                   9   While V.W. did not need help or reminders to take her medication, Whiteley noted that “she is

                                  10   easily distracted.” Id. at 224. Whiteley wrote that it took V.W. longer to do chores and that she

                                  11   needed to be reminded to complete them due to her attention difficulties. Id. Whiteley echoed

                                  12   V.W.’s earlier claim that “she likes to shop quickly, due to being overwhelmed by other people.”
Northern District of California
 United States District Court




                                  13   Id. at 225. Whiteley also noted that V.W. could not correctly count change. Id.

                                  14           Addressing V.W.’s hobbies, Whiteley reported that V.W. took daily walks and visited the

                                  15   beach “at least once a week.” Id. at 226. However, she observed that V.W. “is easily distracted

                                  16   and overwhelmed, by people and situations.” Id. at 226. Whiteley wrote that socially, V.W. “gets

                                  17   easily overwhelmed and can’t be around other people very long.” Id. According to Whiteley,

                                  18   V.W. went to church and appointments, but wanted to finish those activities quickly because they

                                  19   overwhelmed her, causing her to isolate herself. Id. at 227.

                                  20           Whiteley checked boxes indicating that V.W. had trouble with standing, sitting, talking,

                                  21   seeing, remembering, completing tasks, concentrating, understanding, and following instructions.

                                  22   Id. Whiteley attributed V.W.’s memory problems to “multiple brain injuries.” Id. In response to

                                  23   a question asking how long V.W. could pay attention, Whiteley replied: “she can’t focus for any

                                  24   length of time.” Id. at 227. According to Whiteley, this lack of focus impaired V.W.’s ability to

                                  25   follow both written and spoken instructions. Id. Whiteley also reported that V.W. “has a short

                                  26   temper and gets frustrated quickly,” and that it was difficult for her to adapt to changes in routine.

                                  27   Id. at 228.

                                  28
                                                                                         10
                                   1          F.    Record Review by Non-Examining State Agency Doctors

                                   2          As part of her initial application for disability benefits, V.W.’s record was reviewed by Dr.

                                   3   Meenakshi, M.D., on July 28, 2017. Id. at 82. Dr. Meenakshi opined that V.W. was moderately

                                   4   limited in all four of the “paragraph B” criteria: understanding, remembering, and applying

                                   5   information; interacting with others; concentrating, persisting, or maintaining pace; and adapting

                                   6   or managing herself. Id. Dr. Meenakshi found that V.W.’s claims were partially consistent with

                                   7   the evidence in the record:

                                   8                  The subjective claims in file are not fully supported by the objective
                                                      evidence. There is no severe physical impairment. And even though
                                   9                  clmnt endorses some strange beliefs, and has childlike behavior,
                                                      recent [Mental Status Exam] is [Within Normal Limits], and clmnt is
                                  10                  responding well to Rx. Therefore clmnt is overall partially consistent.
                                  11   Id. at 83. While Dr. Meenakshi found that V.W.’s ability to understand and remember detailed

                                  12   instructions was moderately limited, he opined that she was capable of following simple
Northern District of California
 United States District Court




                                  13   instructions. Id. at 84. Dr. Meenakshi found that V.W. had moderate limitations in her ability to

                                  14   “carry out detailed instructions,” “maintain attention and concentration for extended periods,”

                                  15   “work in coordination with or in proximity to others without being distracted by them,” and

                                  16   “complete a normal workday and workweek without interruptions from psychologically based

                                  17   symptoms and to perform at a consistent pace without an unreasonable number and length of rest

                                  18   periods.” Id. Dr. Meenakshi also found V.W. had moderate limitations in her ability to “interact

                                  19   appropriately with the general public” and “accept instructions and respond appropriately to

                                  20   criticism from supervisors.” Id. at 84–85. Dr. Meenakshi noted that V.W. was “isolative and

                                  21   paranoid.” Id. at 85. Finally, Dr. Meenakshi found that V.W. was moderately limited in her

                                  22   “ability to respond appropriately to changes in the work setting.” Id.

                                  23          As part of that same initial application, Dr. G. Williams evaluated V.W.’s vocational

                                  24   factors. Id. at 86–87. Dr. Williams found that V.W. had no relevant past work and would be

                                  25   limited to unskilled work. Id. Dr. Williams listed three occupations V.W. could possibly perform:

                                  26   an “Addresser” (DOT 209.587-010), a nut sorter (DOT 521.687-086), and a cuff folder (DOT

                                  27   685.68-014). Id. He found V.W. “Not Disabled.” Id. at 87.

                                  28          On November 29, 2017, Dr. Joshua Schwartz, Ph.D., reviewed V.W.’s file as part of her
                                                                                        11
                                   1   request for reconsideration. Id. at 95. He agreed that V.W. had moderate limitations in all four of

                                   2   the paragraph B criteria and agreed with Dr. Meenakshi’s assessments of V.W.’s mental residual

                                   3   functional capacity. Id. at 96–98. He found that V.W. could understand and remember simple

                                   4   instructions; carry out simple instructions, maintain concentration and attention over extended

                                   5   periods for simple tasks; sustain appropriate interaction with coworkers and supervisors; and

                                   6   appropriately respond to most changes in a work setting. Id. at 98–99. He added that V.W.

                                   7   “requires limited interaction with the public.” Id. at 98-99. He found V.W. “Not Disabled.” Id. at

                                   8   100.

                                   9          G.      Summary of Administrative Proceedings
                                  10               V.W. filed her initial application for disability benefits on June 28, 2017. Id. at 170. Her

                                  11   initial application was rejected on July 28, 2017. Id. at 104-109. Her request for reconsideration

                                  12   was denied on November 30, 2017. She requested a hearing on the denial and a hearing before an
Northern District of California
 United States District Court




                                  13   administrative law judge (“ALJ”) and a hearing was held on July 13, 2018. Id. at 57. The ALJ

                                  14   issued a decision denying V.W.’s application for disability on July 25, 2018. Id. at 12-27. V.W.

                                  15   requested review of the ALJ’s decision by the Appeals Council, which was denied on October 2,

                                  16   2018, making the ALJ’s decision the final decision of the Commissioner. Id. at 1-6.

                                  17          H.      The Administrative Hearing
                                  18               ALJ Thomas Gaye presided over the administrative hearing. Id. at 57. V.W. was

                                  19   represented by attorney Robert Taren. Id. Also in attendance was Vocational Expert (“VE”)

                                  20   Thomas Lenvill. Id. The ALJ expressed skepticism about V.W.’s claim from the outset and took

                                  21   only limited testimony from V.W. See id. at 58. The ALJ first questioned V.W. about her

                                  22   sobriety. Id. She testified that she had been sober since August 13, 2016 following a DUI and

                                  23   subsequent residential treatment. Id. at 58–59. The ALJ asked her about evidence in the record

                                  24   that she had used drugs in June 2017, pointing to Exhibits 5F and 6F (AR at 403–521).5 Id. at 59.

                                  25   V.W. explained that she “relapsed on marijuana” in December of 2016. Id. V.W.’s attorney asked

                                  26

                                  27
                                       5
                                         The ALJ may have been referring to Dr. Krishnan’s treatment notes from a June 13, 2017 visit
                                       noting that she had relapsed on meth for two days the week before. See AR 408-409. He did not
                                  28   follow up, however, when V.W. testified that she had relapsed on marijuana in December 2016
                                       but did not mention a meth relapse (or any other relapse) in 2017.
                                                                                       12
                                   1   the ALJ to change V.W.’s onset date to June 28, 2017 to correspond with the medical record

                                   2   evidence. Id. at 60.

                                   3           V.W. testified that she was fifty years old at the time of the hearing and that she had

                                   4   completed the seventh grade. Id. at 61. When asked about her work history, V.W. testified that

                                   5   she had not worked in the past fifteen years. Id. at 62. V.W.’s attorney asked about her

                                   6   employment at Kohl’s department store; V.W. responded that she worked for “[a]bout two weeks”

                                   7   as a seasonal employee “[p]utting clothes away.” Id.

                                   8           V.W. testified that she had used alcohol and meth in the past but that she had not used

                                   9   either since August 13, 2016, when she entered residential treatment in Santa Cruz for two

                                  10   months. Id. at 63. While there, she began seeing psychiatrist Dr. Krishnan, who prescribed

                                  11   medication, and psychologist Dr. Willkie. Id. at 64–65. V.W. also testified that she went to

                                  12   Alcoholics Anonymous meetings weekly and that she was not longer using marijuana, which was
Northern District of California
 United States District Court




                                  13   the drug on which she said she relapsed in December 2016. Id.

                                  14           V.W.’s attorney asked her about the symptoms caused by her anxiety, which she described

                                  15   as “mood swings.” Id. at 66. She also explained that she isolated herself from other people to

                                  16   avoid hurting them or being hurt by them. Id. V.W. described her panic disorder, which resulted

                                  17   in her having sweaty palms, nervousness, and difficulty breathing. Id. She confirmed that she’d

                                  18   been asked to leave housing situations “because [of her] anger issues.” Id. With regard to her

                                  19   sleep disturbances, V.W. testified that she was taking trazodone to “be on a pattern.” Id. at 67.

                                  20   She testified that she was still smoking but was “trying to quit.” Id. She testified that she was

                                  21   homeless and had been receiving care from Santa Cruz Mental Health Center for the past two

                                  22   years. Id. When asked whether she returned to the treatment center “just to check in,” V.W.

                                  23   testified that she was serving as a “shadow peer,” or a sober person who supported others in the

                                  24   earlier stages of their recovery. Id. at 68.

                                  25           V.W.’s attorney then asked V.W. to describe her daily activities. Id. at 68. She testified

                                  26   that she “walk[ed] a lot and stay[ed] away from people.” Id. She isolated, she explained, because

                                  27   she felt people were “watching [her] or looking at [her] with expectations behind it.” Id. She

                                  28   thought those expectations were of a sexual nature. Id. When her lawyer asked if she had been
                                                                                         13
                                   1   sexually abused, she replied “Yes.” Id. She testified that it was equally difficult for her to be

                                   2   around both men and women because she had been raped by both in the past. Id.

                                   3          Finally, V.W. responded to questions by her attorney about her memory and ability to

                                   4   concentrate. Id. at 69. She described her concentration as “worse than a toddler” and said that it

                                   5   was difficult for her to remember things. Id. For example, she noted that she “went back to get

                                   6   [her] ID three times and [she] forgot it.” Id.

                                   7          The ALJ then questioned Thomas Linvill, the VE, with the following hypothetical:

                                   8                  Obviously the question would be entry level work. It’s clear that there
                                                      was no past relevant work. So, consider then her age, education level
                                   9                  and that lack of work would limit her to simple, repetitive tasks, no
                                                      public contact. Only occasional contact with coworkers and
                                  10                  supervisors. Is there any work for such a person?
                                  11   Id. at 69–70. The VE testified that there would be: such a person could work as a janitor, a job

                                  12   with medium work with an SVP of 2 and around 300,000 jobs in the national economy, a salvage
Northern District of California
 United States District Court




                                  13   laborer, a job with an SVP of 2 and around 46,000 jobs in the national economy, or a hand

                                  14   packager, a job where 83% of jobs require an SVP of 1 or 2 and around 382,000 jobs in the

                                  15   national economy. Id. at 70.

                                  16          V.W.’s attorney offered a second hypothetical:

                                  17                  Taking consideration the Judge’s instructions for your hypothetical
                                                      #1, if you added on using Exhibit 8F [AR at 601–02] for this, someone
                                  18                  who’s markedly limited in remembering -- markedly limited in her
                                                      ability to remember work-like procedures and markedly limited
                                  19                  understanding and remember very short and simple instructions. And
                                                      someone who is markedly limited in ability to maintain attention for
                                  20                  extended periods of two-hour sentence or more. And markedly
                                                      limited to maintain regular attendance and punctuality with
                                  21                  customary tolerances. . . . Let’s say markedly is more than 20% of the
                                                      time. . . . Markedly limited ability to complete a normal workday,
                                  22                  workweek without interruptions. And unable to perform consistent
                                                      pace without unreasonable number of rest periods at least 20% of the
                                  23                  day. Would such a person be able to do any of the jobs that you just
                                                      mentioned?
                                  24

                                  25   Id. at 70–71. The VE replied: “No. I think this person would have a difficult time maintaining

                                  26   competitive productivity.” Id. at 71. V.W.’s attorney clarified that the jobs the VE listed in

                                  27   response to the ALJ’s first hypothetical would require occasional contact with supervisors and

                                  28   peers. Id. at 71–72. The VE testified that he “couldn’t offer those jobs” he had listed earlier. Id.
                                                                                         14
                                   1   at 72.

                                   2                 Finally, V.W.’s attorney stated that V.W. had not used alcohol or meth for a year and that

                                   3   her marijuana use “does not seem to be an issue for the doctors.” Id. at 73. He concluded by

                                   4   noting that V.W. “had lifelong problems with or without . . . drugs.” Id.

                                   5            I.      Regulatory Framework for Determining Disability
                                   6                      1. Five-Step Analysis
                                   7                 When a claimant alleges a disability and applies to receive Social Security benefits, the

                                   8   ALJ evaluates the claim using a sequential five step process. 20 C.F.R. § 404.1520(a)(4). At step

                                   9   one, the ALJ determines whether the applicant is engaged in “substantial gainful activity.” 20

                                  10   C.F.R. § 404.1520(a)(4)(i). Substantial gainful activity is “work activity that involves doing

                                  11   significant physical or mental activities . . . that the claimant does for pay or profit.” 20 C.F.R.

                                  12   § 220.141(a)–(b). If the claimant is engaging in such activities, the claimant is not disabled; if not,
Northern District of California
 United States District Court




                                  13   the evaluation continues at step two.

                                  14                 At step two, the ALJ considers whether the claimant has a severe and medically

                                  15   determinable impairment or combination of impairments. An impairment or combination of

                                  16   impairments is severe when it “significantly limits [the claimant’s] physical or mental ability to do

                                  17   basic work activities.” 20 C.F.R. § 404.1520(c). If the claimant does not suffer from a severe

                                  18   impairment, the claimant is not disabled; if the claimant does have a severe impairment, the ALJ

                                  19   proceeds to step three.

                                  20                 At step three, the ALJ turns to the Social Security Administration’s listing of severe

                                  21   impairments (the “Listing”). 20 C.F.R. § 404.1520(d); see also 20 C.F.R. § 404, Subpt. P, App. 1.

                                  22   If the claimant’s alleged impairment meets one of the entries in the Listing, the claimant is

                                  23   disabled. If not, the ALJ moves to step four.

                                  24                 At step four, the ALJ assesses the claimant’s residual functional capacity, or RFC, to

                                  25   determine whether the claimant can perform past relevant work. 20 C.F.R. § 404.1520(e). The

                                  26   RCF is a determination of “the most [the claimant] can do despite [the claimant’s] limitations.” 20

                                  27   C.F.R. § 404.1545(a)(1). The ALJ considers past relevant work to be “work that [the claimant]

                                  28   has done within the past fifteen years, that was substantial gainful activity, and that lasted long
                                                                                              15
                                   1   enough for [the claimant] to learn how do to it.” 20 C.F.R. § 404.1560(b)(1). If the claimant is

                                   2   able to perform past relevant work, the claimant is not disabled; if the claimant is not able to

                                   3   perform such past relevant work, the ALJ continues to step five.

                                   4           At the fifth step, the burden shifts from the claimant to the Commissioner to “identify

                                   5   specific jobs existing in substantial numbers in the national economy that the claimant can

                                   6   perform despite her identified limitations.” Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999)

                                   7   (citing Johnson v. Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995)). If the Commissioner is able to

                                   8   identify such work, then the claimant is not disabled; if not, the claimant is disabled and entitled to

                                   9   benefits. 20 C.F.R. § 404.1520(g)(1).

                                  10                2. Supplemental Regulations for Determining Mental Disability
                                  11          The Social Security Administration has supplemented the five-step general disability

                                  12   evaluation process with regulations governing the evaluation of mental impairments at steps two
Northern District of California
 United States District Court




                                  13   and three of the five-step process. See generally 20 C.F.R. § 404.1520a. First, the Commissioner

                                  14   must determine whether the claimant has a medically determinable mental impairment. 20 C.F.R.

                                  15   § 404.1520a(b)(1). Next, the Commissioner must assess the degree of functional limitation

                                  16   resulting from the claimant’s mental impairment with respect to the following functional areas: 1)

                                  17   understand, remember, or apply information; 2) interact with others; 3) concentrate, persist, or

                                  18   maintain pace; and 4) adapt or manage oneself. 20 C.F.R. § 404.1520a(b)(2), (c)(3). Finally, the

                                  19   Commissioner must determine the severity of the claimant’s mental impairment and whether that

                                  20   severity meets or equals the severity of a mental impairment listed in Appendix 1. 20 C.F.R. §

                                  21   404.1520a(d). If the Commissioner determines that the severity of the claimant’s mental

                                  22   impairment meets or equals the severity of a listed mental impairment, the claimant is disabled.

                                  23   See 20 C.F.R. § 404.1520(a)(4)(iii). Otherwise, the evaluation proceeds to step four of the general

                                  24   disability inquiry. See 20 C.F.R. § 404.1520a(d)(3).

                                  25          Appendix 1 provides impairment-specific “paragraph A” criteria for determining the

                                  26   presence of various listed mental impairments, but all listed mental impairments share certain

                                  27   “paragraph B” severity criteria in common (and some have alternative “paragraph C” severity

                                  28   criteria). See generally 20 C.F.R. § 404, Subpt. P, App. 1 at 12.00. Therefore, any medically
                                                                                         16
                                   1   determinable mental impairment—that is, one that satisfies the paragraph A criteria of one or more

                                   2   listed mental impairments—is sufficiently severe to render a claimant disabled if it also satisfies

                                   3   the general paragraph B criteria, which requires that a claimant’s mental disorder “result in

                                   4   ‘extreme’ limitation of one, or ‘marked’ limitation of two, of the four areas of mental

                                   5   functioning.” Id. at 12.00(A)(2)(b). A claimant has a “marked” limitation if the claimant’s

                                   6   “functioning in this area independently, appropriately, effectively, and on a sustained basis is

                                   7   seriously limited.” 20 C.F.R. § Pt. 404, Subpt. P, App. 1, 12.00(F)(2)(d).

                                   8             This evaluation process is to be used at the second and third steps of the sequential

                                   9   evaluation discussed above. Social Security Ruling 96-8p, 1996 WL 374184, at *4 (“The

                                  10   adjudicator must remember that the limitations identified in the ‘paragraph B’ and ‘paragraph C’

                                  11   criteria are not an RFC assessment but are used to rate the severity of mental impairment(s) at

                                  12   steps 2 and 3 of the sequential evaluation process.”). If the Commissioner determines that the
Northern District of California
 United States District Court




                                  13   claimant has one or more severe mental impairments that neither meet nor are equal to any listing,

                                  14   the Commissioner must assess the claimant’s residual functional capacity. 20 C.F.R. §§

                                  15   404.1520a(d)(3). This is a “mental RFC assessment [that is] used at steps 4 and 5 of the

                                  16   sequential process [and] requires a more detailed assessment by itemizing various functions

                                  17   contained in the broad categories found in paragraphs B and C of the adult mental disorders

                                  18   listings in 12.00 of the Listing of Impairments . . . . ” Social Security Ruling 96-8p, 1996 WL

                                  19   374184, at *4.

                                  20        J.      The ALJ’s Decision
                                  21             After considering the evidence, the ALJ found V.W. not disabled as of the amended onset

                                  22   date of June 28, 2017. AR at 15. At step one, he found that V.W. had not engaged in substantial

                                  23   gainful activity since that date. Id. At step two, he found that while V.W.’s anxiety and PTSD

                                  24   were severe impairments that limited her ability to work, her hepatitis C and polysubstance abuse

                                  25   were not. Id. at 17–18.

                                  26             At step three, the ALJ found that V.W. did not have an impairment or combination of

                                  27   impairments that met or equaled a listing, specifically considering Listings 12.06 (anxiety and

                                  28   obsessive compulsive disorders) and 12.15 (trauma- and stressor-related disorders). Id. In making
                                                                                          17
                                   1   this determination, the ALJ addressed whether the paragraph B criteria of these listings were met.

                                   2   Id. The ALJ found that V.W. had moderate limitations in all four of the functional categories of

                                   3   paragraph B, namely, understand, remember, or apply information; interact with others;

                                   4   concentrate, persist, or maintain pace; and adapt or manage oneself. Id.

                                   5           In finding V.W. was moderately limited in understanding, remembering, or applying

                                   6   information, the ALJ acknowledged that V.W. had been hit in the head by one of her abusers, that

                                   7   she needs to be reminded to take her medication, and her testimony at the hearing that she had

                                   8   forgotten her ID three times. Id. at 18 (citing id. at 208, 210). However, he noted that she was

                                   9   “able to schedule and keep her doctor appointments with various medical providers.” Id.

                                  10           In finding that V.W. had moderate limitations in interacting with others, the ALJ described

                                  11   V.W.’s “isolative and paranoid behavior,” including her concerns about her roommates’

                                  12   “witchcraft,” trying to avoid “everyone,” and “being fearful and having panic attacks in social
Northern District of California
 United States District Court




                                  13   situations.” Id. (citing id. at 287, 622). However, he also found that she was able to take public

                                  14   transportation, that she lived with a roommate at the homeless shelter and worked as a “shadow

                                  15   peer” at Santa Cruz Mental Health. Id. (citing id. at 348, Hearing Testimony). He noted that her

                                  16   therapist described her as “cooperative, conversational, and maintains good eye contact,” and that

                                  17   “she was noted to be getting along better with smaller groups and peers.” Id. (citing AR at 507,

                                  18   390).

                                  19           In finding that V.W. had moderate limitations in concentrating, persisting, or maintaining

                                  20   pace, the ALJ weighed V.W.’s reports of her “inability to focus and difficulty concentrating due to

                                  21   her anxiety and panic attacks,” (AR at 352), against her reported linear and goal-oriented thought

                                  22   process and her ability to manage her sobriety (AR at 287, 333–34 , 343, 265, 245, 390]).” Id. at

                                  23   19.

                                  24           Finally, in finding that V.W. had moderate limitations in adapting or managing herself, the

                                  25   ALJ noted that V.W. was “homeless and reluctant to pursue mental health treatment.” Id. (citing

                                  26   AR at 369)    He also acknowledged V.W.’s fear of authority figures and anger problems. Id.

                                  27   (citing AR at 509). However, he noted that once V.W. began living at the shelter and taking her

                                  28   medications, “she began sleeping better and her panic attacks decreased” and she became “more
                                                                                        18
                                   1   optimistic” and began “planning for her future.” Id. (citing AR at 369, 373).

                                   2          The ALJ concluded that V.W. did not meet the paragraph B criteria because she did not

                                   3   have two marked limitations or one extreme limitation in the functional categories discussed

                                   4   above. Id. He further found that she did not meet any of the paragraph C criteria “because there

                                   5   is no evidence that the claimant has only minimal capacity to adapt to changes in her environment

                                   6   or demands that are not already part of her daily life.” Id. at 19.

                                   7          At step four, the ALJ found that V.W. had the residual functional capacity to perform “a

                                   8   full range of work at all exertional levels but with the following nonexertional limitations: simple

                                   9   repetitive tasks characteristic of unskilled work, with no public contact and only occasional

                                  10   contact with coworkers and supervisors.” Id. In reaching this RFC, the ALJ found that V.W.’s

                                  11   medically determinable impairments could reasonably cause the symptoms she alleged but that her

                                  12   “statements concerning the intensity, persistence and limiting effects of these symptoms [were]
Northern District of California
 United States District Court




                                  13   not entirely consistent with the medical evidence and other evidence in the record.” Id.

                                  14          First, the ALJ found that V.W.’s “descriptions and statements to her medical providers,

                                  15   along with her medical providers’ examinations show that her physiological symptoms are not as

                                  16   serious or limiting as she has alleged.” Id. He pointed to her mental status exams, which he

                                  17   described as “generally within normal limits,” id., a treatment note observing that she was “getting

                                  18   along better with smaller groups and peers,” id. (citing id. at 507), and reports that “her thought

                                  19   processes were linear and goal oriented, with no suicidal or homicidal ideation,” id. at 21. He also

                                  20   found that “the claimant’s wide-ranging acknowledged daily activities are not consistent with her

                                  21   alleged limitations,” such as eating healthily, exercising on her bike, going to church and AA

                                  22   meetings, using public transportation, and shopping in stores. Id. (citing id. at 211, 511).

                                  23   “Finally,” the ALJ added, “the claimant has responded well to treatment” as evidenced by her

                                  24   improved ability to be around small groups of peers, improved mood, self-care, sobriety, and

                                  25   optimism about the future. Id. (citing AR at390).

                                  26          The ALJ explained that he gave “significant” weight to the opinions of the doctors who

                                  27   reviewed the records, Dr. Meenakshi and Dr. Schwartz but gave “little to no weight” to the

                                  28   opinions of Dr. Wilkie because he found that they were inconsistent with “the longitudinal review
                                                                                         19
                                   1   of the medical evidence and other evidence of record.” Id. at 22. He stated that he considered the

                                   2   opinions of Veronica Whiteley regarding V.W.’s limitations and found that they were consistent

                                   3   with his RFC; to the extent her opinions suggests more severe limitations, he gave her opinions

                                   4   “little weight,” noting that Whiteley is not an “acceptable medical source” and she has a “close

                                   5   personal and family relationship with” V.W. Id.

                                   6               At step five, the ALJ relied on the testimony of the VE to find that V.W. could work as a

                                   7   janitor, salvage laborer or hand packager, and that these jobs exist in significant number in the

                                   8   national economy. Id. at 23. On that basis, he found that V.W. was not disabled.

                                   9          K.      Plaintiff’s Contentions
                                  10               In her Motion, V.W. contends the ALJ erred in the following respects: 1) he improperly

                                  11   gave “little weight” to the opinion s of her treating psychologist, Dr. Wilkie, as to the severity of

                                  12   her limitations; 2) he rejected the statements of V.W. and Whiteley about the severity of V.W.’s
Northern District of California
 United States District Court




                                  13   symptoms without giving clear and convincing reasons for doing so; and 3) he failed to

                                  14   incorporate all of V.W.’s limitations -- even those found by the state agency physicians whose

                                  15   opinions the ALJ said he gave significant weight to -- into her RFC and failed to include these

                                  16   limitations in the hypothetical he posed to the VE.

                                  17   III.        ANALYSIS
                                  18           A.       Legal Standard Governing Review of the Commissioner’s Decisions
                                  19               District courts have jurisdiction to review the final decisions of the Commissioner and may

                                  20   affirm, modify, or reverse the Commissioner’s decisions with or without remanding for further

                                  21   hearings. 42 U.S.C. § 405(g); see also 42 U.S.C. § 1383(c)(3). “This court may set aside a denial

                                  22   of Social Security disability insurance benefits when the [Commissioner’s] findings are based on

                                  23   legal error or are not supported by substantial evidence in the record as a whole.” Desrosiers v.

                                  24   Sec’y of Health & Human Servs., 846 F.2d 573, 575–76 (9th Cir. 1988). Substantial evidence is

                                  25   “such evidence as a reasonable mind might accept as adequate to support a conclusion” and that is

                                  26   based on the entire record. Richardson v. Perales, 402 U.S. 389, 401 (1971). “‘Substantial

                                  27   evidence’ means more than a mere scintilla,” id., but “less than preponderance.” Desrosiers, 846

                                  28   F.2d at 576. Even if the Commissioner’s findings are supported by substantial evidence, the
                                                                                           20
                                   1   decision should be set aside if proper legal standards were not applied when weighing the

                                   2   evidence. Benitez v. Califano, 573 F.2d 653, 655 (9th Cir. 1978) (quoting Flake v. Gardner, 399

                                   3   F.2d 532, 540 (9th Cir. 1978)). In reviewing the record, the Court must consider both the

                                   4   evidence that supports and the evidence that detracts from the Commissioner’s conclusion.

                                   5   Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996) (citing Jones v. Heckler, 760 F.2d 993, 995

                                   6   (9th Cir. 1985)).

                                   7          B.      Whether the ALJ Erred in Weighing the Medical Evidence
                                   8                  1. Legal Standards Governing Evaluation of Medical Evidence
                                   9          For claims filed before March 27, 2017, “[t]he medical opinion of a claimant’s treating

                                  10   physician is given ‘controlling weight’ so long as it ‘is well-supported by medically acceptable

                                  11   clinical and laboratory diagnostic techniques and is not inconsistent with the other substantial

                                  12   evidence in [the claimant’s] case record.’” Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017)
Northern District of California
 United States District Court




                                  13   (quoting 20 C.F.R. § 404.1527(c)(2)). However, the regulations regarding evaluation of medical

                                  14   evidence have been amended and several of the prior Social Security Rulings, including SSR 96-

                                  15   2p (“Titles II and XVI: Giving Controlling Weight to Treating Source Medical Opinions”), have

                                  16   been rescinded for claims protectively filed after March 27, 2017, as is the case here. See

                                  17   Revisions to Rules Regarding the Evaluation of Medical Evidence (“Revisions to Rules”), 2017

                                  18   WL 168819, 82 Fed. Reg. 5844, at 5867-68 (Jan. 18, 2017); see also 20 C.F.R. §§ 404.1520c (a),

                                  19   416.920c(a).

                                  20          The new regulations provide that the Commissioner “will no longer give any specific

                                  21   evidentiary weight to medical opinions; this includes giving controlling weight to any medical

                                  22   opinion.” Instead the Commissioner must consider all medical opinions and “evaluate their

                                  23   persuasiveness” based on the following factors: 1) supportability; 2) consistency; 3) relationship

                                  24   with the claimant; 4) specialization; and 5) “other factors.” 20 C.F.R. § 416.920c(a)–(c). The two

                                  25   “most important factors for determining the persuasiveness of medical opinions are consistency

                                  26   and supportability,” which are the “same factors” that “form the foundation of the current treating

                                  27   source rule.” Revisions to Rules, 82 Fed. Reg. 5844-01at 5853.

                                  28          With respect to “supportability,” the new regulations provide that “[t]he more relevant the
                                                                                        21
                                   1   objective medical evidence and supporting explanations presented by a medical source are to

                                   2   support his or her medical opinion(s) or prior administrative medical finding(s), the more

                                   3   persuasive the medical opinions or prior administrative medical finding(s) will be.” 20 C.F.R. §

                                   4   416.920c(c)(1). The regulations provide that with respect to “consistency,” “[t]he more consistent

                                   5   a medical opinion(s) or prior administrative medical finding(s) is with the evidence from other

                                   6   medical sources and nonmedical sources in the claim, the more persuasive the medical opinion(s)

                                   7   or prior administrative medical finding(s) will be.” 20 C.F.R. § 416.920c(c)(2).

                                   8             In evaluating how the “relationship with the claimant” affects the weight that should be

                                   9   given to medical opinions, the regulations instruct that the following factors should be considered:

                                  10      (i)        Length of the treatment relationship. The length of time a medical source
                                                     has treated you may help demonstrate whether the medical source has a
                                  11                 longitudinal understanding of your impairment(s).
                                  12      (ii)       Frequency of examinations. The frequency of your visits with the medical
Northern District of California
 United States District Court




                                                     source may help demonstrate whether the medical source has a
                                  13                 longitudinal understanding of your impairment(s).
                                  14
                                          (iii)      Purpose of the treatment relationship. The purpose for treatment you
                                  15                 received from the medical source may help demonstrate the level of
                                                     knowledge the medical source has of your impairment(s).
                                  16

                                  17      (iv)       Extent of the treatment relationship. The kinds and extent of examinations
                                                     and testing the medical source has performed or ordered from specialists
                                  18                 or independent laboratories may help demonstrate the level of knowledge
                                                     the medical source has of your impairment(s).
                                  19
                                          (v)        Examining relationship. A medical source may have a better
                                  20                 understanding of your impairment(s) if he or she examines you than if the
                                                     medical source only reviews evidence in your folder.
                                  21

                                  22   20 C.F.R. § 404.1520c(c)(3)(i)-(v).

                                  23              “Although the regulations eliminate the ‘physician hierarchy,’ deference to specific

                                  24   medical opinions, and assigning ‘weight’ to a medical opinion, the ALJ must still ‘articulate how

                                  25   [he/she] considered the medical opinions’ and ‘how persuasive [he/she] find[s] all of the medical

                                  26   opinions.’” Christopher Charles A. v. Comm’r of Soc. Sec., No. C19-5914-MLP, 2020 WL

                                  27   916181, at *2 (W.D. Wash. Feb. 26, 2020) (citing 20 C.F.R. §§ 404.1520c(a) and (b) (1),

                                  28   416.920c(a) and (b) (1)). Further, the ALJ is required to specifically address the two most
                                                                                          22
                                   1   important factors, supportability and consistency. See 20 C.F.R. § 416.920c(b)(2) (providing that

                                   2   because supportability and consistency are the most important factors, the Social Security

                                   3   Administration “will explain how [it] considered the supportability and consistency factors for a

                                   4   medical source’s medical opinions or prior administrative medical findings in [the claimant’s]

                                   5   determination or decision” and further noting that it “may, but [is] not required to, explain how [it]

                                   6   considered the factors in paragraphs (c)(3) through (c)(5) of this section, as appropriate, when [it]

                                   7   articulate[s] how [it] consider[s] medical opinions and prior administrative medical findings in

                                   8   [the claimant’s] case record.”).

                                   9                 2. Whether the ALJ Erred in Rejecting Dr. Wilkie’s Opinions
                                  10            The ALJ gave “little to no weight” to Dr. Wilkie’s opinions about V.W.’s limitations,

                                  11   finding that they were “inconsistent with the longitudinal review of the medical evidence and other

                                  12   evidence of record.” AR at22. The Court finds that the ALJ erred in discounting Dr. Wilkie’s
Northern District of California
 United States District Court




                                  13   opinions because he failed to adhere to the requirements for weighing medical opinions set forth

                                  14   above.

                                  15            Although the ALJ referred to a “longitudinal review” of the record, he cited only two

                                  16   treatment notes, from August 18, 2017 and September 19, 2017 (AR 507, 511), both by Dr.

                                  17   Krishnan, to support his conclusion that Dr. Wilkie’s opinions were inconsistent with the medical

                                  18   record. In particular, he stated:

                                  19                   [W]hile compliant with her medication regimen and therapy, the
                                                       claimant was noted to be alert, calm, cooperative, and getting along
                                  20                   better with smaller groups of people. [AR 507] In addition her
                                                       thought processes were linear and goal oriented, she demonstrated no
                                  21                   psychomotor agitation, and she denied any paranoia, suicidal or
                                                       homicidal thoughts. [AR 507, 511].
                                  22

                                  23   AR 22.

                                  24            As preliminary matter, the ALJ mischaracterizes the notes that he cites. In particular, in

                                  25   the note dated September 19, 2017, Dr. Krishnan conveyed a considerably less rosy picture than

                                  26   the ALJ describes, noting that V.W. reported “trembling for the past three days” and that she had

                                  27   “been under stress.” AR 511. He noted that V.W. “[i]dentifie[d] this as related to people coming

                                  28   and going at River St shelter. . . . States she feels worried that she will be kicked out. Reports is
                                                                                         23
                                   1   socially anxious.” Id. at 511.

                                   2          Further, the ALJ fails to address treatment notes by Dr. Wilkie and other treatment

                                   3   providers both before and after this brief period -- and even during the same period -- reflecting

                                   4   more severe symptoms. Between May 10 and August 18, 2017, V.W. reported sleeping between

                                   5   four and five hours per night. AR at 483 (May 12, 2017 treatment note by Dr. Wilkie). She continued

                                   6   to have panic attacks. Id. at 478 (May 10, 2017 treatment note by Dr. Kelley stating, “She is anxious

                                   7   a lot and has panic attacks at time[s]”), 483 (May 12, 2017 treatment note by Dr. Wilkie stating, “gets

                                   8   panic attacks and stays inside or walks in circles. She sweats and her heart beats fast.”), 486 (May 23,

                                   9   2017 treatment note by Dr. Krishnan stating, “Reports 5 to 6 panic attacks in the last week”). She

                                  10   continued to experience significant anxiety. Id. at 486 (May 23, 2017 treatment note by Dr. Krishnan

                                  11   stating, “Anxiety 5/10 (10 worst)”), 502 (May 20, 2017 treatment note by Dr. Wilkie noting “[a] great

                                  12   deal of anxiety”), 504 (August 2, 2017 treatment note by Dr. Kelley stating, “she is struggling with her
Northern District of California
 United States District Court




                                  13   anxiety and at night has difficulties sleeping). She consistently reported that she was wary of people

                                  14   and sought to isolate herself from them. See id. at 483 (May 12, 2017 treatment note by Dr. Wilkie

                                  15   stating, “Isolative; walks ‘constantly trying to stay away from everyone.’”), 486 (May 23, 2017

                                  16   treatment note by Dr. Krishnan stating , “Does not feel like being around other people”), 488 (May 30,

                                  17   2017 treatment note by Dr. Wilkie stating, “fears of trusting almost anyone around her”), 502 (May 20,

                                  18   2017 treatment note by Dr. Wilkie stating, “Mainly being around people is stressful. . . . Feels people

                                  19   are going to take advantage of her.”). She also had episodes of mistrustful and suspicious behavior.

                                  20   See id. at 488 (May 30, 2017 treatment note by Dr. Wilkie describing V.W.’s suspicion that hepatitis C

                                  21   medication was being withheld from her), 500 (June 27, 2017 treatment note by Dr. Krishnan noting

                                  22   that V.W. felt “threatened” by “witchcraft from her roommates”).

                                  23          Similarly, the medical records reflect that after the September 19, 2017 appointment, V.W.

                                  24   experienced significant symptoms that the ALJ did not address. In a June 21, 2018 treatment note, Dr.

                                  25   Krishnan noted that V.W. described herself as “bewitched and a goddess” and exhibited “[q]uasi

                                  26   psychotic thought process and mood lability.” Id. at 618. During this period, Dr. Krishnan and Dr.

                                  27   Willkie both noted V.W.’s rapid, almost manic speech. See id. at 618 (June 28, 2018 treatment note

                                  28   by Dr. Krishnan describing V.W.’s speech as “rapid, interruptible”), 620 (June 15, 2018 treatment note
                                                                                          24
                                   1   by Dr. Wilkie describing V.W. as “Hypomanic/hyper verbal”). V.W. also reported to her doctors that

                                   2   she still felt anxious and experienced PTSD triggers. See id. at 620 (June 15, 2018 treatment note by

                                   3   Dr. Wilkie stating, “She complains of feeling triggered by the behaviors of other residents and

                                   4   perceived instability in management . . . . anxious mood and congruent affect.”); 622 (May 21, 2018

                                   5   treatment note by Dr. Krishnan stating, “PTSD is easily triggered. . . . Anxiety level continues to be

                                   6   7/10.”); 626 (May 28, 2018 treatment note by Dr. Wilkie stating, “reports being very anxious”). Her

                                   7   sleep disturbances also continued. See id. at 622 (May 21, 2018 treatment note by Dr. Krishnan noting

                                   8   “poor sleep” and that V.W. was “[s]leeping 3 hours max.”); 628 (May 19, 2018 treatment note by Dr.

                                   9   Krishnan stating, “Sleep is poor, which she attributes to missing Lexapro and hydroxyzine.”).

                                  10           V.W.’s suspicious behavior and distrust of others also continued. For example, on May 18,

                                  11   2018, V.W. told Dr. Willkie “she tends to stay up most of the night watching outside or checking

                                  12   doors and locks ‘because the homeless are right outside on the other side of the wall, and I have to
Northern District of California
 United States District Court




                                  13   check that people inside are safe.’” Id. at 624. V.W. told Dr. Krishnan that she was “fearful that

                                  14   people are vindictive. She states there are a lot of haters and jealousy. She spends time alone.” Id. at

                                  15   628.

                                  16           Finally, even at an appointment on September 6, 2017 – between the two appointments cited

                                  17   by the ALJ – V.W. reported more severe symptoms. In particular, treatment notes by Dr. Wilkie from

                                  18   that date reflect that V.W. was “very restless/agitated” and that she was being “trigger[ed]” by her

                                  19   roommate and had been told by shelter staff to “develop some boundaries.” AR 509. The note also

                                  20   observes that V.W. was angered by a metro security guard who had made a pass at her and that she

                                  21   was “frequently triggered by authority/uniforms (police, guards).” Id.

                                  22           The ALJ erred by selectively relying on isolated treatment notes without addressing the

                                  23   whole record to find that Dr. Wilkie’s opinions regarding the severity of V.W.’s limitations were

                                  24   inconsistent with the record. See Attmore v. Colvin, 827 F.3d 872, 877 (9th Cir. 2016) (holding

                                  25   that the ALJ “must interpret reports of improvement . . . with an understanding of the patient’s

                                  26   overall well-being and the nature of her symptoms.”); Garrison v. Colvin, 759 F.3d 995, 1017

                                  27   (9th Cir. 2014) (“it is error to reject a claimant’s testimony merely because symptoms wax and

                                  28   wane in the course of treatment. Cycles of improvement and debilitating symptoms are a common
                                                                                          25
                                   1   occurrence, and in such circumstances it is error for an ALJ to pick out a few isolated instances of

                                   2   improvement over a period of months or years and to treat them as a basis for concluding a

                                   3   claimant is capable of working.”); Holohan v. Massanari, 246 F.3d 1195, 1207 (9th Cir.

                                   4   2001)(holding that the ALJ’s “specific reason for rejecting [a treating physician’s medical opinion

                                   5   [was] not supported by substantial evidence” by “selectively rel[ying] on some entries in [the

                                   6   claimant’s] records . . . and ignor[ing] the many others that indicated continued, severe

                                   7   impairment.”).

                                   8             The ALJ’s error was compounded by the fact that he gave “significant weight” to the

                                   9   opinions of state agency doctors who neither examined nor treated V.W. While the new

                                  10   regulations have abandoned the “controlling weight” rule, the treatment relationship with the

                                  11   claimant continues to be a factor that must be considered in determining the weight to be given

                                  12   medical opinions. See 20 C.F.R. § 404.1520c(c)(3). In contrast to Dr. Wilkie, these doctors had
Northern District of California
 United States District Court




                                  13   no treatment relationship with V.W. and moreover, their opinions were based only on medical

                                  14   records that were submitted before November 2017. In contrast, Dr. Wilkie’s second Behavioral

                                  15   Health Report was completed in June 2018.

                                  16             Therefore, the Court finds that the ALJ erred in rejecting the opinions of Dr. Wilkie with

                                  17   respect to V.W.’s impairments and that his decision to give little weight to those opinions is not

                                  18   supported by substantial evidence.

                                  19        C.      Whether the ALJ Gave Clear and Convincing Reasons for Rejecting V.W.’s
                                                    Subjective Symptom Testimony
                                  20
                                                      1. Legal Standards Governing Credibility Determinations
                                  21
                                                 “The ALJ is responsible for determining credibility and resolving conflicts in medical
                                  22
                                       testimony.” Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989) (citing Allen v. Heckler, 749
                                  23
                                       F.2d 577, 579 (9th Cir. 1984)). In assessing credibility, the ALJ must first determine “whether the
                                  24
                                       claimant has presented objective medical evidence of an underlying impairment ‘which could
                                  25
                                       reasonably be expected to produce the pain or other symptoms alleged.’” Treichler v. Comm’r of
                                  26
                                       Soc. Sec. Admin., 775 F.3d 1090, 1102 (9th Cir. 2014) (quoting Lingenfelter v. Astrue, 504 F.3d
                                  27
                                       1028, 1036 (9th Cir. 2007)). Then, if there is no evidence of malingering, “the ALJ can reject the
                                  28
                                                                                          26
                                   1   claimant’s testimony about the severity of [his] symptoms only by offering specific, clear and

                                   2   convincing reasons for doing so.” Smolen, 80 F.3d at 128. These reasons must be “sufficiently

                                   3   specific to permit the court to conclude that the ALJ did not arbitrarily discredit claimant’s

                                   4   testimony.” Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002). “General findings are

                                   5   insufficient.” Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998) (internal quotation marks

                                   6   omitted).

                                   7                 2. Application of Legal Standards
                                   8           The ALJ gave three reasons to support his finding that V.W.’s testimony about her

                                   9   subjective symptoms was not credible: 1) her mental status exams were “generally within normal

                                  10   limits;” 2) her reported daily activities were inconsistent with her testimony; and 3) she improved

                                  11   with treatment and medication. AR at 20–21. These reasons are not clear and convincing and are

                                  12   not supported by substantial evidence in the record.
Northern District of California
 United States District Court




                                  13                     a. Mental Status Exams
                                  14           In support of his conclusion that V.W.’s mental status exams were “generally within

                                  15   normal limits,” the ALJ relied on the same two treatment notes discussed above, namely Dr.

                                  16   Krishnan’s August 18, 2017 and September 19, 2017 treatment notes (AR 507, 511). For the

                                  17   same reasons the Court found that the ALJ’s reliance on these notes to discount the opinions of

                                  18   Dr. Wilkie were not supported by substantial evidence, it finds that these two isolated notes do not

                                  19   provide a clear and convincing reason supported by substantial evidence for rejecting V.W.’s

                                  20   testimony about her symptoms.

                                  21                     b. Daily Activities
                                  22           An ALJ may use a claimant’s reported activities to determine whether a claimant’s testimony

                                  23   about the severity of their symptoms is credible. Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989).

                                  24   The Ninth Circuit has recognized, however, that “[t]he mere fact that a plaintiff has carried on

                                  25   certain daily activities . . . does not in any way detract from her credibility as to her overall

                                  26   disability. One does not need to be ‘utterly incapacitated’ in order to be disabled.” Vertigan v.

                                  27   Halter, 260 F.3d 1044, 1049–50 (9th Cir. 2001) (quoting Fair v. Bowen, 885 F.2d at 603). Rather,

                                  28   in order for a claimant’s daily activities to provide a sufficient basis for discrediting the claimant’s
                                                                                          27
                                   1   testimony about the severity of their symptoms, the claimant must be “able to spend a substantial

                                   2   part of [their] day engaged in pursuits involving the performance of physical functions that are

                                   3   transferable to a work setting.” Fair v. Bowen, 885 F.2d at 603.

                                   4          Here, the ALJ found:

                                   5                  [V.W.’s] wide-ranging acknowledged daily activities are not
                                                      consistent with her alleged limitations. For example, she was noted
                                   6                  to be eating healthier, riding her bike, attending AA meetings on a
                                                      daily basis, and attending church on a regular basis. [AR at 511]. In
                                   7                  fact, despite her anxiety, she is able to use public transportation (i.e.,
                                                      metro bus). [Id. at 211]. She also reports being able to shop in stores
                                   8                  for food and clothing. [Id.]
                                   9   AR at 21. Yet the ALJ fails to address how these activities contradict V.W.’s testimony or reflect

                                  10   transferrable skills that V.W. could perform for a substantial part of the work day. Therefore, the

                                  11   Court finds that these activities do not provide a clear and convincing reason supported by

                                  12   substantial evidence for discrediting V.W.’s testimony. See Vertigan v. Halter, 260 F.3d 1 at 1050
Northern District of California
 United States District Court




                                  13   (noting that the Ninth Circuit has repeatedly held that “the mere fact that a [claimant] has carried

                                  14   on certain daily activities, such as grocery shopping” does not provide substantial evidence for

                                  15   discrediting the claimant’s testimony about their symptoms); Thommen v. Colvin, No. 3:12-CV-

                                  16   01625-SI, 2013 WL 5819099, at *9 (D. Or. Oct. 29, 2013) (holding that the plaintiff’s daily

                                  17   activities of watching television, visiting family and friends, shopping weekly, driving, going to

                                  18   movies with his son, doing yard work and attending AA meetings was not substantial evidence

                                  19   that supported discounting plaintiff’s testimony).

                                  20                    c. Improvement with Treatment
                                  21          Finally, the ALJ’s contention that V.W.’s improvement with medication and treatment is

                                  22   not a convincing reason. The only evidence the ALJ cites in support of this finding is Dr.

                                  23   Krishnan’s August 18, 2018 treatment noted, discussed above. AR 390, 511.6 As discussed

                                  24   above, this isolated treatment note is not representative of the record as a whole and the ALJ has

                                  25   failed to address why the somewhat diminished severity of some of V.W.’s symptoms on that day

                                  26   was not merely because “symptoms wax and wane in the course of treatment.” Garrison, 759

                                  27

                                  28
                                       6
                                        These pages of the AR are duplicates. Both contain Dr. Krishnan’s treatment notes from V.W.’s
                                       August 18, 2017 visit.
                                                                                     28
                                   1   F.3d at 1017–18. Accordingly, the Court finds that this also is not a clear and convincing reason

                                   2   supported by substantial evidence for discrediting V.W.’s statements about her symptoms.

                                   3
                                            D.      Whether the ALJ Gave Adequate Reasons for Discrediting Statements of
                                   4                Veronica Whiteley
                                   5                  1. Legal Standards
                                   6             “[T]he ALJ may expressly disregard lay testimony if the ALJ ‘gives reasons germane to

                                   7   each witness for doing so.’” Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1224 (9th Cir. 2010)

                                   8   (quoting Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir. 2001)). “When an ALJ fails to provide

                                   9   reasons for rejecting competent lay testimony and the district court determines the error was not

                                  10   harmless, the Commissioner’s findings lack substantial evidence.” Stephens v. Colvin, No. 13-CV-

                                  11   05156-RS, 2014 WL 6982680, at *7 (N.D. Cal. Dec. 9, 2014) (citing Stout v. Comm’r of Soc. Sec.,

                                  12   454 F.3d 1050, 1053 (9th Cir.2006)). “The reviewing court may not consider the error harmless
Northern District of California
 United States District Court




                                  13   ‘unless it can confidently conclude that no reasonable ALJ, when fully crediting the testimony,

                                  14   could have reached a different disability determination.’” Id. (quoting Stout, 454 F.3d at 1056).

                                  15                  2. Application of Legal Standards
                                  16             The ALJ rejected Whiteley’s testimony to the extent that it supported limitations greater

                                  17   than those outlined in his RFC for three reasons: 1) “Whiteley is not an acceptable medical

                                  18   source;” 2) Whiteley had a “close personal and family relationship” with V.W.; and 3)

                                  19   Whiteley’s opinion was “less well supported by the objective medical evidence present in the

                                  20   record . . . than the well supported medical opinions outlined above.” AR at 22. None of these

                                  21   reasons is sufficient.

                                  22             First, to the extent the ALJ discounted Whiteley’s statements because she was not an

                                  23   “acceptable medical source,” the ALJ misunderstood the role of lay testimony in the disability

                                  24   determination. While “medical diagnoses are beyond the competence of lay witnesses and

                                  25   therefore do not constitute competent evidence, . . . lay testimony as to a claimant’s symptoms or

                                  26   how an impairment affects ability to work is competent evidence.” Nguyen v. Chater, 100 F.3d

                                  27   1462, 1467 (9th Cir. 1996); see also Bruce v. Astrue, 557 F.3d 1113, 1116 (9th Cir. 2009)

                                  28   (holding that a “lay person . . . though not a vocational or medical expert, was not disqualified
                                                                                          29
                                   1   from rendering an opinion as to how [the claimant’s] condition affects [her] ability to perform

                                   2   basic work activities.”) (citing 20 C.F.R. § 404.1513(d)(4)). Whiteley did not purport to offer a

                                   3   medical diagnosis; rather, she described V.W.’s symptoms, including her difficulty focusing, her

                                   4   constant elevated mood, her being in “do mode” all the time, and her tendency to become

                                   5   overwhelmed when around other people. These observations are competent evidence and the ALJ

                                   6   erred in declining to credit them on the basis that Whiteley is not a medical source.

                                   7          The second reason offered by the ALJ for rejecting Whiteley’s statements also is not

                                   8   “germane.” The Ninth Circuit has held, as a matter of law, that a personal relationship with the

                                   9   claimant is not a sufficient reason for rejecting testimony of a lay witness. Diedrich v. Berryhill,

                                  10   874 F.3d 634, 640 (9th Cir. 2017). As the court in Diedrich explained, “[t]o do so ‘contradicts our

                                  11   insistence that, regardless of whether they are interested parties, friends and family members in a

                                  12   position to observe a claimant’s symptoms and daily activities are competent to testify as to his or
Northern District of California
 United States District Court




                                  13   her condition.’” Id. (quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir.

                                  14   2009) (internal quotation marks omitted) and citing Smolen v. Chater, 80 F.3d 1273, 1289 (9th

                                  15   Cir. 1996) (“The fact that a lay witness is a family member cannot be a ground for rejecting his or

                                  16   her testimony. To the contrary, testimony from lay witnesses who see the claimant every day is of

                                  17   particular value; such lay witnesses will often be family members.” (citation omitted)). Here, it is

                                  18   apparent that Whiteley was in a unique position to observe V.W.’s symptoms as she lived in the

                                  19   shelter with her. Thus, her relationship with V.W. was not an adequate reason to reject Whiteley’s

                                  20   statements.

                                  21          Finally, the ALJ erred in discrediting Whiteley’s statements on the basis that they were

                                  22   “less well supported by the medical record” than were the opinions of some of the medical

                                  23   sources. As the Ninth Circuit explained in Dierdrich, “a lack of support from the ‘overall medical

                                  24   evidence’ is also not a proper basis for disregarding” a lay witness’s testimony because “[t]he fact

                                  25   that lay testimony and third-party function reports may offer a different perspective than medical

                                  26   records alone is precisely why such evidence is valuable at a hearing.” Id. (citing Bruce v. Astrue,

                                  27   557 F.3d 1113, 1116 (9th Cir. 2009) (“Nor under our law could the ALJ discredit [the witness’s]

                                  28   lay testimony as not supported by medical evidence in the record.”)).
                                                                                        30
                                   1             The Court also finds that the ALJ’s errors were not harmless as Whiteley described

                                   2   symptoms that were not reflected in V.W.’s RFC, discussed further below.

                                   3
                                            E.      Whether the RFC and Resulting Hypothetical Adequately Reflected V.W.’s
                                   4                Limitations
                                   5             V.W. argues that the ALJ erred in adopting an RFC that found V.W. capable of “a full

                                   6   range of work at all exertional levels but with the following nonexertional limitations: simple

                                   7   repetitive tasks characteristic of unskilled work, with no public contact and only occasional

                                   8   contact with coworkers and supervisors.” She asserts that the moderate limitations in all four

                                   9   paragraph B areas of daily living found by the state agency doctors who reviewed the record–

                                  10   whose opinions the ALJ purportedly gave significant weight to – are not reflected in this RFC and

                                  11   that the significant limitations found by V.W.’s examining and treating doctors also are not

                                  12   adequately reflected in the ALJ’s RFC. The Court agrees. In particular, it finds that the ALJ did
Northern District of California
 United States District Court




                                  13   not incorporate into his RFC V.W.’s limitations with respect to concentrating, persisting and

                                  14   maintaining pace.

                                  15             “[A]n ALJ’s assessment of a claimant adequately captures restrictions related to

                                  16   concentration, persistence, or pace where the assessment is consistent with restrictions identified

                                  17   in the medical testimony.” Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008)

                                  18   (citing Howard v. Massanari, 255 F.3d 577, 582 (8th Cir. 2001); Smith v. Halter, 307 F.3d 377,

                                  19   379 (6th Cir. 2001)). Here, treating and examining doctors found significant limitations in this

                                  20   area, and the reviewing state agency doctors agreed, yet the ALJ included no limitations in V.W.’s

                                  21   RFC addressing these functional limitations except a limitation to simple, repetitive tasks. This

                                  22   limitation does not take into account the extensive (and uncontradicted) evidence in the record of

                                  23   V.W.’s mood lability, anxiety, panic attacks, and tendency to be easily triggered. The Court

                                  24   therefore finds that ALJ erred in adopting this RFC and that because he relied on VE testimony

                                  25   that incorporated this RFC, his finding of nondisability at step five is not supported by substantial

                                  26   evidence. See Linda O.D.G. v. Berryhill, No. CV 17-07170-AFM, 2018 WL 6308105, at *6 (C.D.

                                  27   Cal. Nov. 30, 2018) (“[N]umerous courts . . . have found reversible error where an ALJ finds that

                                  28   a claimant has moderate limitation in maintaining concentration, persistence, or pace, but purports
                                                                                         31
                                   1   to account for that limitation in the RFC only by limiting the claimant to simple, repetitive, or

                                   2   unskilled work.”) (listing cases); Robbins v. Soc. Sec. Admin., 466 F.3d 880, 886 (9th Cir. 2006)

                                   3   (“[I]n hypotheticals posed to a vocational expert, the ALJ must only include those limitations

                                   4   supported by substantial evidence. . . . Conversely, an ALJ is not free to disregard properly

                                   5   supported limitations.”) (citing Osenbrock v. Apfel, 240 F.3d 1157, 1163–65 (9th Cir. 2001)).

                                   6         F.      Remedy
                                   7              “A district court may to affirm, modify, or reverse a decision by the Commissioner ‘with

                                   8   or without remanding the cause for a rehearing.’” Garrison v. Colvin, 759 F.3d 995, 1019 (9th

                                   9   Cir. 2014) (quoting 42 U.S.C. § 405(g)) (emphasis omitted). “If additional proceedings can

                                  10   remedy defects in the original administrative proceeding, a social security case should be

                                  11   remanded.” Lewin v. Schweiker, 654 F.2d 631, 635 (9th Cir. 1981). Here, the Court finds that

                                  12   further proceedings are necessary to address the ALJ’s errors with regard to his weighing of the
Northern District of California
 United States District Court




                                  13   medical evidence, consideration of the testimony of V.W. and Whiteley, and evaluations of

                                  14   V.W.’s RFC. On remand, the Commissioner should reevaluate V.W.’s functional limitations

                                  15   under proper standards and consider whether V.W. is disabled under a listing; if V.W. is not

                                  16   disabled under a listing, the Commissioner should revisit her RFC and obtain additional VE

                                  17   testimony to address what work, if any, V.W. may be able to perform in light of an RFC that is

                                  18   free of legal error and supported by substantial evidence.

                                  19   IV.        CONCLUSION
                                  20              For the reasons discussed above, V.W.’s motion is GRANTED, the Commissioner’s

                                  21   motion is DENIED and the matter is REMANDED to the Commissioner for further proceedings

                                  22   consistent with this order. The Clerk is instructed to enter judgment accordingly and close the file.

                                  23              IT IS SO ORDERED.

                                  24

                                  25   Dated: March 30, 2020

                                  26                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  27                                                     Chief Magistrate Judge
                                  28
                                                                                         32
